Title: From George Washington to Major General Horatio Gates, 24 September 1777
From: Washington, George
To: Gates, Horatio



Sir
Camp near Pots Grove [Pa.] 24th Sept. 1777.

This Army has not been able to oppose General Howe’s with the success that was wished, and needs a Reinforcement. I therefore request, if you have been so fortunate, as to Oblige General Burgoyne to retreat to Tyconderoga—or If you have not, and circumstances will admit, that you will Order Colo. Morgan to Join me again with his Corps. I sent him up, when I thought you materially wanted him, and if his services can be dispensed with now, you will direct his return immediately. You will perceive, I do not mention this by way of Command, but leave you to determine upon it, according to your situation. If they come, they should proceed by water from Albany as low down as Peeks Kill; In such case, you will give Colo. Morgan the necessary Orders to Join me with dispatch. I am Sir Your Most Obedt Servt

Go: Washington

